— Appeal by the defendant from a judgment of the County Court, Dutchess County (King, J.), rendered February 15, 1990, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
*274Ordered that the judgment is affirmed.
The defendant knowingly and voluntarily entered a plea of guilty under a negotiated plea agreement with the understanding that he was to receive the sentence imposed. Therefore, he may not now be heard to complain that the sentence was excessive (see, People v Kazepis, 101 AD2d 816).
Having previously denied the defendant’s application, for leave to appeal from the order denying his motion, pursuant to CPL 440.10, to vacate the judgment of conviction, his present challenge to that order on the same grounds is not properly before us. Mangano, P. J., Sullivan, Harwood and Miller, JJ., concur.